Exhibit 10.2

EXECUTION COPY

Broadwing Corporation

3.125% Convertible Senior Debentures due 2026

Registration Rights Agreement

May 16, 2006

Jefferies & Company, Inc.

520 Madison Avenue

New York, New York 10022

CIBC World Markets Corp.

300 Madison Avenue. Third Floor

New York, New York 10017

Ladies and Gentlemen:

Broadwing Corporation, a Delaware corporation (the “Company”), proposes to issue
and sell to the Initial Purchasers (as defined herein) upon the terms set forth
in the Purchase Agreement (as defined herein) its 3.125% Convertible Senior
Debentures due 2026 (the “Securities”). The Securities will be guaranteed (the
“Guarantees”) by the domestic subsidiaries of the Company party hereto. As an
inducement to the Initial Purchasers to enter into the Purchase Agreement and in
satisfaction of a condition to the obligations of the Initial Purchasers
thereunder, the Company and the Guarantors agree with the Initial Purchasers for
the benefit of Holders (as defined herein) from time to time of the Registrable
Securities (as defined herein) as follows:

1. Definitions.

(a) Capitalized terms used herein without definition shall have the meanings
ascribed to them in the Purchase Agreement. As used in this Agreement, the
following defined terms shall have the following meanings:

“Affiliate” of any specified person means any other person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such specified person. For purposes of this definition, control of a person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such person whether by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

“Closing Date” has the meaning assigned thereto in the Purchase Agreement.

“Commission” means the United States Securities and Exchange Commission, or any
other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.



--------------------------------------------------------------------------------

“Common Stock” means the Company’s common stock, par value $0.01 per share.

“DTC” means The Depository Trust Company.

“Effective Date” has the meaning assigned thereto in Section 2(b)(i) hereof.

“Effective Failure” has the meaning assigned thereto in Section 7(b) hereof.

“Effectiveness Period” has the meaning assigned thereto in Section 2(b)(i)
hereof.

“Effective Time” means the time at which the Commission declares the Shelf
Registration Statement effective or at which the Shelf Registration Statement
otherwise becomes effective.

“Electing Holder” has the meaning assigned thereto in Section 3(a)(iii) hereof.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Holder” means any person that is the record owner of Registrable Securities
(and includes any person that has a beneficial interest in any Registrable
Security in book-entry form).

“Indenture” means the Indenture, dated as of May 16, 2006, between the Company,
the Guarantors party thereto and J.P. Morgan Trust Company, National
Association, as amended and supplemented from time to time in accordance with
its terms, pursuant to which the Securities are being issued.

“Initial Purchasers” means the Initial Purchasers named in Schedule V to the
Purchase Agreement.

“Liquidated Damages” has the meaning assigned thereto in Section 7(a) hereof.

“Managing Underwriters” means the investment banker or investment bankers and
manager or managers that shall administer an underwritten offering, if any,
conducted pursuant to Section 6 hereof.

“NASD Rules” means the Rules of the National Association of Securities Dealers,
Inc., as amended from time to time.

“Notice and Questionnaire” means a Notice of Registration Statement and Selling
Securityholder Questionnaire substantially in the form of Appendix A hereto.

The term “person” means an individual, partnership, corporation, trust or
unincorporated organization, or a government or agency or political subdivision
thereof.

“Prospectus” means the prospectus (including, without limitation, any
preliminary prospectus, any final prospectus, any free writing prospectus
relating thereto and any prospectus that discloses information previously
omitted from a prospectus filed as part of an effective registration statement
in reliance upon Rule 430A under the Securities Act) included in the Shelf
Registration Statement, as amended or supplemented by any prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by the Shelf Registration Statement and by all other
amendments and supplements to such prospectus, including all material
incorporated by reference in such

 

2



--------------------------------------------------------------------------------

prospectus and all documents filed after the date of such prospectus by the
Company under the Exchange Act and incorporated by reference therein.

“Purchase Agreement” means the purchase agreement, dated as of May 9, 2006,
between the Initial Purchasers, the Company and the guarantors party thereto
relating to the Securities.

“Registrable Securities” means all or any portion of the Securities issued from
time to time under the Indenture in registered form and the shares of Common
Stock issuable upon conversion of such Securities; provided, however, that a
security ceases to be a Registrable Security when it is no longer a Restricted
Security.

“Registration Default” has the meaning assigned thereto in Section 7(a) hereof.

“Restricted Security” means any Security or share of Common Stock issuable upon
conversion thereof except any such Security or share of Common Stock that
(i) has been effectively registered under the Securities Act and sold in a
manner contemplated by the Shelf Registration Statement, (ii) has been
transferred in compliance with Rule 144 under the Securities Act (or any
successor provision thereto) or is transferable pursuant to paragraph (k) of
such Rule 144 (or any successor provision thereto) or (iii) has otherwise been
transferred and a new Security or share of Common Stock not subject to transfer
restrictions under the Securities Act has been delivered by or on behalf of the
Company in accordance with Section 2.06 of the Indenture.

“Rules and Regulations” means the published rules and regulations of the
Commission promulgated under the Securities Act or the Exchange Act, as in
effect at any relevant time.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Shelf Registration” means a registration effected pursuant to Section 2 hereof.

“Shelf Registration Statement” means a “shelf” registration statement filed
under the Securities Act providing for the registration of, and the sale on a
continuous or delayed basis by the Holders of, all of the Registrable Securities
pursuant to Rule 415 under the Securities Act and/or any similar rule that may
be adopted by the Commission, filed by the Company pursuant to the provisions of
Section 2 of this Agreement, including the Prospectus contained therein, any
amendments and supplements to such registration statement, including
post-effective amendments, and all exhibits and all material incorporated by
reference in such registration statement.

“Suspension Period” has the meaning assigned thereto in Section 2(c) hereof.

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended, or any
successor thereto, and the rules, regulations and forms promulgated thereunder,
as the same shall be amended from time to time.

The term “underwriter” means any underwriter of Registrable Securities in
connection with an offering thereof under a Shelf Registration Statement.

(b) Wherever there is a reference in this Agreement to a percentage of the
“principal amount” of Registrable Securities or to a percentage of Registrable
Securities, Common Stock shall be treated as

 

3



--------------------------------------------------------------------------------

representing the principal amount of Securities that was surrendered for
conversion or exchange in order to receive such number of shares of Common
Stock.

2. Shelf Registration.

(a) The Company shall, no later than 90 calendar days following the Closing
Date, use all commercially reasonable efforts to file with the Commission a
Shelf Registration Statement relating to the offer and sale of the Registrable
Securities by the Holders from time to time in accordance with the methods of
distribution elected by such Holders and set forth in such Shelf Registration
Statement and, thereafter, shall use all commercially reasonable efforts to
cause such Shelf Registration Statement to become effective under the Securities
Act no later than 180 calendar days following the Closing Date; provided,
however, that no Holder shall be entitled to be named as a selling
securityholder in the Shelf Registration Statement or to use the Prospectus
forming a part thereof for resales of Registrable Securities unless such Holder
is an Electing Holder.

(b) The Company shall:

(i) use all commercially reasonable efforts to keep the Shelf Registration
Statement continuously effective under the Securities Act in order to permit the
Prospectus forming a part thereof to be usable by Holders until the earliest of
(1) the sale of all Registrable Securities registered under the Shelf
Registration Statement; (2) the expiration of the period referred to in Rule
144(k) of the Securities Act with respect to all Registrable Securities held by
Persons that are not Affiliates of the Company; and (3) two years from the date
(the “Effective Date”) such Shelf Registration Statement is declared effective
(such period being referred to herein as the “Effectiveness Period”);

(ii) after the Effective Time of the Shelf Registration Statement, promptly upon
the request of any Holder of Registrable Securities that is not then an Electing
Holder, take any action reasonably necessary to enable such Holder to use the
Prospectus forming a part thereof for resales of Registrable Securities,
including, without limitation, any action necessary to identify such Holder as a
selling securityholder in the Shelf Registration Statement; provided, however,
that nothing in this subparagraph shall relieve such Holder of the obligation to
return a completed and signed Notice and Questionnaire to the Company in
accordance with Section 3(a)(ii) hereof; and provided further, that the Company
will be under no obligation to file a post-effective amendment to add any Holder
of Registrable Securities to the Shelf Registration Statement more than once per
calendar quarter for all such Holders; and

(iii) if at any time the Securities, pursuant to Article 13 of the Indenture,
are convertible into securities other than Common Stock, to cause, or to cause
any successor under the Indenture to cause, such securities to be included in
the Shelf Registration Statement no later than the date on which the Securities
may then be convertible into such securities.

The Company shall be deemed not to have used all commercially reasonable efforts
to keep the Shelf Registration Statement effective during the requisite period
if the Company voluntarily takes any action that would result in Holders of
Registrable Securities covered thereby not being able to offer and sell any of
such Registrable Securities during that period, unless such action is
(A) required by applicable law and

 

4



--------------------------------------------------------------------------------

the Company thereafter promptly complies with the requirements of paragraph 3(j)
below or (B) permitted pursuant to Section 2(c) below.

(c) The Company may suspend the use of the Prospectus, without incurring or
accruing any Liquidated Damages pursuant to Section 7, for a period not to
exceed 30 calendar days in any 90-day period or an aggregate of 90 days in any
12-month period (each, a “Suspension Period”) if the Board of Directors of the
Company shall have determined in good faith that because of valid business
reasons (not including avoidance of the Company’s obligations hereunder),
including without limitation the acquisition or divestiture of assets, pending
corporate developments, public filings with the Commission and similar events,
it is in the best interests of the Company to suspend such use, and prior to
suspending such use the Company provides the Holders with written notice of such
suspension, which notice need not specify the nature of the event giving rise to
such suspension.

3. Registration Procedures. In connection with the Shelf Registration Statement,
the following provisions shall apply:

(a) (i) Not less than 30 calendar days prior to the Effective Time of the Shelf
Registration Statement, the Company shall mail the Notice and Questionnaire to
the Holders of Registrable Securities. No Holder shall be entitled to be named
as a selling securityholder in the Shelf Registration Statement as of the
Effective Time, and no Holder shall be entitled to use the Prospectus forming a
part thereof for resales of Registrable Securities at any time, unless such
Holder has returned a completed and signed Notice and Questionnaire to the
Company by the deadline for response set forth therein; provided, however,
Holders of Registrable Securities shall have at least 28 calendar days from the
date on which the Notice and Questionnaire is first mailed to such Holders to
return a completed and signed Notice and Questionnaire to the Company.

(ii) After the Effective Time of the Shelf Registration Statement, the Company
shall, upon the request of any Holder of Registrable Securities that is not then
an Electing Holder, promptly send a Notice and Questionnaire to such Holder. The
Company shall not be required to take any action to name such Holder as a
selling securityholder in the Shelf Registration Statement or to enable such
Holder to use the Prospectus forming a part thereof for resales of Registrable
Securities until such Holder has returned a completed and signed Notice and
Questionnaire to the Company; and, for the avoidance of doubt, it is understood
that the Company will be under no obligation to file a post-effective amendment
to add any Holder of Registrable Securities to the Shelf Registration Statement
more than once per calendar quarter for all such Holders. If a Notice and
Questionnaire is delivered to the Company during the periods specified in
Section 2(c), the Company shall not be obligated to take action to name the
Holder delivering such Notice and Questionnaire as a selling security holder in
the Shelf Registration Statement until the termination of such period.

(iii) The term “Electing Holder” shall mean any Holder of Registrable Securities
that has returned a completed and signed Notice and Questionnaire to the Company
in accordance with Section 3(a)(i) or 3(a)(ii) hereof.

(b) Upon request by an Electing Holder, the Company shall furnish to each
Electing Holder, prior to the Effective Time, a copy of the Shelf Registration
Statement initially filed with the Commission, and shall furnish to such
Holders, prior to the filing thereof with the Commission, copies of

 

5



--------------------------------------------------------------------------------

each amendment thereto and each amendment or supplement, if any, to the
Prospectus included therein, and shall use all commercially reasonable efforts
to reflect in each such document, at the Effective Time or when so filed with
the Commission, as the case may be, such comments as such Holders and their
respective counsel reasonably may propose.

(c) The Company shall promptly take such action as may be necessary so that
(i) each of the Shelf Registration Statement and any amendment thereto and the
Prospectus forming a part thereof and any amendment or supplement thereto (and
each report or other document incorporated therein by reference in each case)
complies in all material respects with the Securities Act and the Exchange Act
and the respective rules and regulations thereunder, (ii) each of the Shelf
Registration Statement and any amendment thereto does not, when it becomes
effective, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading and (iii) each of the Prospectus forming a part of the
Shelf Registration Statement, and any amendment or supplement to such
Prospectus, does not at any time during the Effectiveness Period include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

(d) The Company shall promptly advise each Electing Holder, and shall confirm
such advice in writing if so requested by any such Electing Holder:

(i) when a Shelf Registration Statement and any amendment thereto has been filed
with the Commission and when a Shelf Registration Statement or any
post-effective amendment thereto has become effective;

(ii) of any request by the Commission for amendments or supplements to the Shelf
Registration Statement or the Prospectus included therein or for additional
information;

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of any
proceedings for such purpose;

(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the securities included in the Shelf
Registration Statement for sale in any jurisdiction or the initiation of any
proceeding for such purpose; and

(v) of the occurrence of any event or the existence of any state of facts that
requires the making of any changes in the Shelf Registration Statement or the
Prospectus included therein so that, as of such date, such Shelf Registration
Statement and Prospectus do not contain an untrue statement of a material fact
and do not omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of the Prospectus, in
light of the circumstances under which they were made) not misleading (which
advice shall be accompanied by an instruction to such Holders to suspend the use
of the Prospectus until the requisite changes have been made, and which advice
need not specify the nature of the event giving rise to such suspension).

(e) The Company shall use all commercially reasonable efforts to prevent the
issuance, and if issued to obtain the withdrawal at the earliest possible time,
of any order suspending the effectiveness of the Shelf Registration Statement.

 

6



--------------------------------------------------------------------------------

(f) The Company shall furnish to each Electing Holder who so requests, without
charge, at least one copy of the Shelf Registration Statement and all
post-effective amendments thereto, including financial statements and schedules,
and, if such Electing Holder so requests in writing, all reports, other
documents and exhibits that are filed with or incorporated by reference in the
Shelf Registration Statement.

(g) The Company shall, during the Effectiveness Period, deliver to each Electing
Holder, without charge, as many copies of the Prospectus (including each
preliminary Prospectus) included in the Shelf Registration Statement and any
amendment or supplement thereto as such Electing Holder may reasonably request;
and the Company consents (except during the periods specified in Section 2(c)
above or during the continuance of any event or the existence of any state of
facts described in Section 3(d)(v) above) to the use of the Prospectus and any
amendment or supplement thereto by each of the Electing Holders in connection
with the offering and sale of the Registrable Securities covered by the
Prospectus and any amendment or supplement thereto during the Effectiveness
Period.

(h) Prior to any offering of Registrable Securities pursuant to the Shelf
Registration Statement, the Company shall (i) register or qualify or cooperate
with the Electing Holders and their respective counsel in connection with the
registration or qualification of such Registrable Securities for offer and sale
under the securities or “blue sky” laws of such jurisdictions within the United
States as any Electing Holder may reasonably request, (ii) keep such
registrations or qualifications in effect and comply with such laws so as to
permit the continuance of offers and sales in such jurisdictions for so long as
may be necessary to enable any Electing Holder or underwriter, if any, to
complete its distribution of Registrable Securities pursuant to the Shelf
Registration Statement, and (iii) take any and all other actions necessary or
advisable to enable the disposition in such jurisdictions of such Registrable
Securities; provided, however, that in no event shall the Company be obligated
to (A) qualify as a foreign corporation or as a dealer in securities in any
jurisdiction where it would not otherwise be required to so qualify but for this
Section 3(h) or (B) file any general consent to service of process in any
jurisdiction where it is not as of the date hereof so subject.

(i) Unless any Registrable Securities shall be in book-entry only form, the
Company shall cooperate with the Electing Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold pursuant to the Shelf Registration Statement, which certificates, if so
required by any securities exchange upon which any Registrable Securities are
listed, shall be penned, lithographed or engraved, or produced by any
combination of such methods, on steel engraved borders, and which certificates
shall be free of any restrictive legends and in such permitted denominations and
registered in such names as Electing Holders may request in connection with the
sale of Registrable Securities pursuant to the Shelf Registration Statement.

(j) Upon the occurrence of any event or the existence of any state of facts
contemplated by paragraph 3(d)(v) above during the Effectiveness Period, the
Company shall (subject to its right to suspend the use of the Prospectus
pursuant to Section 2(c)) promptly prepare a post-effective amendment to any
Shelf Registration Statement or an amendment or supplement to the related
Prospectus or file any other required document with the Commission so that, as
thereafter delivered to purchasers of the Registrable Securities included
therein, the Prospectus will not include an untrue statement of a material fact
or omit to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading. If
the Company notifies the Electing Holders of the occurrence of any event or the
existence of any state of facts contemplated by paragraph

 

7



--------------------------------------------------------------------------------

3(d)(v) above, the Electing Holder shall suspend the use of the Prospectus until
the requisite changes to the Prospectus have been made (or, in the event that
the Company exercises its suspension rights under Section 2(c), until the end of
the suspension period).

(k) Not later than the Effective Time of the Shelf Registration Statement, the
Company shall provide separate CUSIP numbers for the Registrable Securities that
are debt securities that are restricted and freely transferable.

(l) The Company shall use all commercially reasonable efforts to comply with all
applicable Rules and Regulations, and to make generally available to its
securityholders as soon as practicable, but in any event not later than twelve
months after (i) the effective date (as defined in Rule 158(c) under the
Securities Act) of the Shelf Registration Statement, (ii) the effective date of
each post-effective amendment to the Shelf Registration Statement, and (iii) the
date of each filing by the Company with the Commission of an Annual Report on
Form 10-K that is incorporated by reference in the Shelf Registration Statement,
an earning statement of the Company and its subsidiaries complying with
Section 11(a) of the Securities Act and the rules and regulations of the
Commission thereunder (including, at the option of the Company, Rule 158).

(m) Not later than the Effective Time of the Shelf Registration Statement, the
Company shall cause the Indenture to be qualified under the Trust Indenture Act;
in connection with such qualification, the Company shall cooperate with the
Trustee under the Indenture and the Holders (as defined in the Indenture) to
effect such changes to the Indenture as may be required for such Indenture to be
so qualified in accordance with the terms of the Trust Indenture Act; and the
Company shall execute, and shall use all commercially reasonable efforts to
cause the Trustee to execute, all documents that may be required to effect such
changes and all other forms and documents required to be filed with the
Commission to enable such Indenture to be so qualified in a timely manner. In
the event that any such amendment or modification referred to in this
Section 3(m) involves the appointment of a new trustee under the Indenture, the
Company shall appoint a new trustee thereunder pursuant to the applicable
provisions of the Indenture.

(n) In the event of an underwritten offering conducted pursuant to Section 6
hereof, the Company shall, if requested, promptly include or incorporate in a
Prospectus supplement or post-effective amendment to the Shelf Registration
Statement such information as the Managing Underwriters reasonably agree should
be included therein and to which the Company does not reasonably object and
shall make all required filings of such Prospectus supplement or post-effective
amendment as soon as practicable after it is notified of the matters to be
included or incorporated in such Prospectus supplement or post-effective
amendment.

(o) The Company shall enter into such customary agreements (including an
underwriting agreement in customary form in the event of an underwritten
offering conducted pursuant to Section 6 hereof) and take all other appropriate
action in order to expedite and facilitate the registration and disposition of
the Registrable Securities, and in connection therewith, if an underwriting
agreement is entered into, cause the same to contain indemnification provisions
and procedures substantially identical to those set forth in Section 5 hereof
with respect to all parties to be indemnified pursuant to Section 5 hereof.

 

8



--------------------------------------------------------------------------------

(p) The Company shall:

(i)(A) make reasonably available for inspection by the Electing Holders, any
underwriter participating in any disposition pursuant to the Shelf Registration
Statement, and any attorney, accountant or other agent retained by such Electing
Holders or any such underwriter all relevant financial and other records,
pertinent corporate documents and properties of the Company and its
subsidiaries, and (B) cause the Company’s officers, directors and employees to
supply all information reasonably requested by such Electing Holders or any such
underwriter, attorney, accountant or agent in connection with the Shelf
Registration Statement, in each case, as is customary for similar due diligence
examinations; provided, however, that all records, information and documents
that are designated in writing by the Company, in good faith, as confidential
shall be kept confidential by such Electing Holders and any such underwriter,
attorney, accountant or agent, unless such disclosure is made in connection with
a court proceeding or required by law, or such records, information or documents
become available to the public generally or through a third party without an
accompanying obligation of confidentiality; and provided further that, if the
foregoing inspection and information gathering would otherwise disrupt the
Company’s conduct of its business, such inspection and information gathering
shall, to the greatest extent possible, be coordinated on behalf of the Electing
Holders and the other parties entitled thereto by one counsel designated by and
on behalf of the Electing Holders and other parties;

(ii) in connection with any underwritten offering conducted pursuant to
Section 6 hereof, make such representations and warranties to the Electing
Holders participating in such underwritten offering and to the Managing
Underwriters, in form, substance and scope as are customarily made by the
Company to underwriters in primary underwritten offerings of equity and
convertible debt securities and covering matters including, but not limited to,
those set forth in the Purchase Agreement;

(iii) in connection with any underwritten offering conducted pursuant to
Section 6 hereof, obtain opinions of counsel to the Company (which counsel and
opinions (in form, scope and substance) shall be reasonably satisfactory to the
Managing Underwriters) addressed to each Electing Holder participating in such
underwritten offering and the underwriters, covering such matters as are
customarily covered in opinions requested in primary underwritten offerings of
equity and convertible debt securities and such other matters as may be
reasonably requested by such Electing Holders and underwriters (it being agreed
that the matters to be covered by such opinions shall include, without
limitation, as of the date of the opinion and as of the Effective Time of the
Shelf Registration Statement or most recent post-effective amendment thereto, as
the case may be, the absence from the Shelf Registration Statement and the
Prospectus, including the documents incorporated by reference therein, of an
untrue statement of a material fact or the omission of a material fact required
to be stated therein (in the case of the Prospectus, in the light of the
circumstances in which they were made) or necessary to make the statements
therein not misleading;

(iv) in connection with any underwritten offering conducted pursuant to
Section 6 hereof, obtain “cold comfort” letters and updates thereof from the
independent public accountants of the Company (and, if necessary, from the
independent public accountants of any subsidiary of the Company or of any
business acquired by the Company for which financial statements and financial
data are, or are required to be, included in the Shelf Registration Statement),
addressed to each Electing Holder participating in such underwritten offering
(if such Electing Holder has

 

9



--------------------------------------------------------------------------------

provided such letter, representations or documentation, if any, required for
such cold comfort letter to be so addressed) and the underwriters, in customary
form and covering matters of the type customarily covered in “cold comfort”
letters in connection with primary underwritten offerings;

(v) in connection with any underwritten offering conducted pursuant to Section 6
hereof, deliver such documents and certificates as may be reasonably requested
by any Electing Holders participating in such underwritten offering and the
Managing Underwriters, if any, including, without limitation, certificates to
evidence compliance with Section 3(j) hereof and with any conditions contained
in the underwriting agreement or other agreements entered into by the Company.

(q) The Company will cause the Common Stock issuable upon conversion of the
Securities to be quoted or listed on the NASDAQ National Market or other stock
exchange or trading system on which the Common Stock primarily trades on or
prior to the Effective Time of the Shelf Registration Statement hereunder.

(r) In the event that any broker-dealer registered under the Exchange Act shall
be an “affiliate” (as defined in Rule 2720(b)(1) of the NASD Rules (or any
successor provision thereto)) of the Company or has a “conflict of interest” (as
defined in Rule 2720(b)(7) of the NASD Rules (or any successor provision
thereto)) and such broker-dealer shall underwrite, participate as a member of an
underwriting syndicate or selling group or assist in the distribution of any
Registrable Securities covered by the Shelf Registration Statement, whether as a
Holder of such Registrable Securities or as an underwriter, a placement or sales
agent or a broker or dealer in respect thereof, or otherwise, the Company shall
assist such broker-dealer in complying with the requirements of the NASD Rules,
including, without limitation, by (A) engaging a “qualified independent
underwriter” (as defined in Rule 2720(b)(15) of the NASD Rules (or any successor
provision thereto)) to participate in the preparation of the registration
statement relating to such Registrable Securities, to exercise usual standards
of due diligence in respect thereto and to recommend the public offering price
of such Registrable Securities, (B) indemnifying such qualified independent
underwriter to the extent of the indemnification of underwriters provided in
Section 5 hereof, and (C) providing such information to such broker-dealer as
may be required in order for such broker-dealer to comply with the requirements
of the NASD Rules.

(s) The Company shall use all commercially reasonable efforts to take all other
steps necessary to effect the registration, offering and sale of the Registrable
Securities covered by the Shelf Registration Statement contemplated hereby.

4. Registration Expenses. Except as otherwise provided in Section 3, the Company
shall bear all fees and expenses incurred in connection with the performance of
its obligations under Sections 2, 3 and 6 hereof and shall bear or reimburse the
Electing Holders for the reasonable fees and disbursements of a single counsel
selected by a plurality of all Electing Holders who own an aggregate of not less
than 25% of the Registrable Securities covered by the Shelf Registration
Statement to act as counsel therefore in connection therewith. Each Electing
Holder shall pay all underwriting discounts and commissions and transfer taxes,
if any, relating to the sale or disposition of such Electing Holder’s
Registrable Securities pursuant to the Shelf Registration Statement.

 

10



--------------------------------------------------------------------------------

5. Indemnification and Contribution.

(a) Indemnification by the Company and the Guarantors. Upon the registration of
the Registrable Securities pursuant to Section 2 hereof, the Company and the
Guarantors shall indemnify and hold harmless each Electing Holder and each
underwriter, selling agent or other securities professional, if any, which
facilitates the disposition of Registrable Securities, and each of their
respective officers and directors and each person who controls such Electing
Holder, underwriter, selling agent or other securities professional within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(each such person being sometimes referred to as an “Indemnified Person”)
against any loss, claim, damage, liability or expense (or actions in respect
thereof), to which such Indemnified Person may become subject under the
Securities Act, the Exchange Act, or other federal or state statutory law or
regulation, or at common law or otherwise, insofar as such loss, claim, damage,
liability (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Shelf Registration Statement under which such Registrable Securities are to be
registered under the Securities Act, or any Prospectus contained therein or
furnished by the Company to any Indemnified Person, or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading; provided, however, that
the Company and the Guarantors shall not be liable to any such Indemnified
Person in any such case to the extent that a court of competent jurisdiction
shall have determined by a final judgment that such loss, claim, damage,
liability or action resulted directly from any such acts or failures to act
undertaken or omitted to be taken by any Indemnified Person through its bad
faith or willful misconduct; and to reimburse the Indemnified Person and all
expenses (including legal fees) as such expenses are reasonably incurred by the
Indemnified Person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that the foregoing indemnity agreement shall not
apply to any loss, claim, damage, liability or expense to the extent, but only
to the extent, arising out of or based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Company by the Indemnified
Person expressly for use in the Shelf Registration Statement or Prospectus, or
any amendment or supplement thereto. The indemnity agreement set forth in this
Section 5(a) shall be in addition to any liabilities that the Company and the
Guarantors may otherwise have.

(b) Indemnification by the Electing Holders and any Agents and Underwriters.
Each Electing Holder agrees, as a consequence of the inclusion of any of such
Electing Holder’s Registrable Securities in such Shelf Registration Statement,
and each underwriter, selling agent or other securities professional, if any,
which facilitates the disposition of Registrable Securities shall agree, as a
consequence of facilitating such disposition of Registrable Securities,
severally and not jointly, to indemnify and hold harmless the Company and the
Guarantors, each of their respective directors, officers, employees and agents
and each person, if any, who controls the Company and the Guarantors within the
meaning of the Securities Act or the Exchange Act, against any loss, claim,
damage, liability or expense, as incurred, to which the Company and the
Guarantors, or any such director, officer, employee, agent or controlling person
may become subject, under the Securities Act, the Exchange Act, or other federal
or state statutory law or regulation, or at common law or otherwise (including
in settlement of any litigation, if such settlement is effected with the written
consent of such Initial Purchaser), insofar as such loss, claim, damage,
liability or expense (or actions in respect thereof as contemplated below)
arises out of or is based upon any untrue or alleged untrue statement of a
material fact contained in the Shelf Registration Statement or Prospectus, or
any amendment or supplement thereto, or arises out of or is based upon the

 

11



--------------------------------------------------------------------------------

omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the Shelf
Registration Statement or Prospectus, or any amendment or supplement thereto, in
reliance upon and in conformity with written information furnished to the
Company by such Electing Holder, underwriter, selling agent or other securities
professional expressly for use therein; and to reimburse the Company and the
Guarantors, or any such director, officer, employee, agent or controlling person
for any legal and other expense reasonably incurred by the Company and the
Guarantors, or any such director, officer, employee, agent or controlling person
in connection with investigating, defending, settling, compromising or paying
any such loss, claim, damage, liability, expense or action. The indemnity
agreement set forth in this Section 5(b) shall be in addition to any liabilities
that the Initial Purchasers may otherwise have.

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 5 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 5, notify the indemnifying
party in writing of the commencement thereof, but the omission so to notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party for contribution or otherwise than under the indemnity
agreement contained in this Section 5 or to the extent it is not prejudiced as a
proximate result of such failure. In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in, and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that a conflict may
arise between the positions of the indemnifying party and the indemnified party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 5 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (together with local counsel), approved by the indemnifying
party, representing the indemnified parties who are parties to such action) or
(ii) the indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party.

(d) Settlements. The indemnifying party under this Section 5 shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party against any
loss, claim, damage, liability or expense by reason of such settlement or
judgment.

 

12



--------------------------------------------------------------------------------

Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel as contemplated by Section 5(c) hereof, the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement, compromise or consent to the entry
of judgment in any pending or threatened action, suit or proceeding in respect
of which any indemnified party is or could have been a party and indemnity was
or could have been sought hereunder by such indemnified party, unless such
settlement, compromise or consent includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such action, suit or proceeding.

(d) Contribution. If the indemnification provided for in this Section 5 is
unavailable to or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such indemnifying party or by such indemnified party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 5(d) were determined by
pro rata allocation (even if the Electing Holders or any underwriters, selling
agents or other securities professionals or all of them were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 5(d).
The amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
shall be deemed to include any legal or other fees or expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such action or claim. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The obligations of the Electing Holders and any underwriters,
selling agents or other securities professionals in this Section 5(d) to
contribute shall be several in proportion to the percentage of principal amount
of Registrable Securities registered or underwritten, as the case may be, by
them and not joint.

(e) Notwithstanding any other provision of this Section 5, in no event will any
(i) Electing Holder be required to undertake liability to any person under this
Section 5 for any amounts in excess of the dollar amount of the proceeds to be
received by such Holder from the sale of such Holder’s Registrable Securities
(after deducting any fees, discounts and commissions applicable thereto)
pursuant to any Shelf Registration Statement under which such Registrable
Securities are to be registered under the Securities Act and (ii) underwriter,
selling agent or other securities professional be required to undertake
liability to any person hereunder for any amounts in excess of the discount,
commission or other

 

13



--------------------------------------------------------------------------------

compensation payable to such underwriter, selling agent or other securities
professional with respect to the Registrable Securities underwritten by it and
distributed to the public.

(f) The obligations of the Company under this Section 5 shall be in addition to
any liability which the Company may otherwise have to any Indemnified Person and
the obligations of any Indemnified Person under this Section 5 shall be in
addition to any liability which such Indemnified Person may otherwise have to
the Company. The remedies provided in this Section 5 are not exclusive and shall
not limit any rights or remedies which may otherwise be available to an
indemnified party at law or in equity.

6. Underwritten Offering. Any Holder of Registrable Securities who desires to do
so may sell Registrable Securities (in whole or in part) in an underwritten
offering; provided that (i) the Electing Holders of at least 33-1/3% in
aggregate principal amount of the Registrable Securities then covered by the
Shelf Registration Statement shall request such an offering and (ii) at least
such aggregate principal amount of such Registrable Securities shall be included
in such offering; and provided further that the Company shall not be obligated
to cooperate with more than two underwritten offerings during the Effectiveness
Period. Upon receipt of such a request, the Company shall provide all Holders of
Registrable Securities written notice of the request, which notice shall inform
such Holders that they have the opportunity to participate in the offering. In
any such underwritten offering, the investment banker or bankers and manager or
managers that will administer the offering will be selected by, and the
underwriting arrangements with respect thereto (including the size of the
offering) will be approved by, the holders of a majority of the Registrable
Securities to be included in such offering; provided, however, that such
investment bankers and managers and underwriting arrangements must be reasonably
satisfactory to the Company. No Holder may participate in any underwritten
offering contemplated hereby unless (a) such Holder agrees to sell such Holder’s
Registrable Securities to be included in the underwritten offering in accordance
with any approved underwriting arrangements, (b) such Holder completes and
executes all reasonable questionnaires, powers of attorney, indemnities,
underwriting agreements, lock-up letters and other documents required under the
terms of such approved underwriting arrangements, and (c) if such Holder is not
then an Electing Holder, such Holder returns a completed and signed Notice and
Questionnaire to the Company in accordance with Section 3(a)(ii) hereof within a
reasonable amount of time before such underwritten offering. The Holders
participating in any underwritten offering shall be responsible for any
underwriting discounts and commissions and fees and, subject to Section 4
hereof, expenses of their own counsel. The Company shall pay all expenses
customarily borne by issuers in an underwritten offering, including but not
limited to filing fees, the fees and disbursements of its counsel and
independent public accountants and any printing expenses incurred in connection
with such underwritten offering. Notwithstanding the foregoing or the provisions
of Section 3(n) hereof, upon receipt of a request from the Managing Underwriter
or a representative of holders of a majority of the Registrable Securities to be
included in an underwritten offering to prepare and file an amendment or
supplement to the Shelf Registration Statement and Prospectus in connection with
an underwritten offering, the Company may delay the filing of any such amendment
or supplement for up to 90 days if the Board of Directors of the Company shall
have determined in good faith that the Company has a bona fide business reason
for such delay.

7. Liquidated Damages.

(a) Subject to the Company’s right to suspend the effectiveness permitted by
Section 2(c) hereof, if (i) on or prior to the 90th day following the Closing
Date, a Shelf Registration Statement has not

 

14



--------------------------------------------------------------------------------

been filed with the Commission, (ii) on or prior to the 180th day following the
Closing Date, such Shelf Registration Statement has not become effective or
(iii) the Shelf registration is unusable by the Holders for any reason and the
number of days for which the Shelf Registration shall not be effective exceeds
the Suspension Period (each, a “Registration Default”), the Company shall be
required to pay additional interest (“Liquidated Damages”) on Registrable
Securities that are Securities, from and including the day following such
Registration Default until but excluding the date on which such Shelf
Registration Statement is either so filed, has become effective effective or an
amended Shelf Registration Statement becomes effective or the Company otherwise
declares the Shelf Registration Statement and the prospectus useable, as
applicable, at a rate equal to $.05 per week per $1,000 principal amount of
Registrable Securities that are Securities to and including the 90th day
following such Registration Default. The amount of Liquidated Damages will
increase by an additional $.05 per week per $1,000 principal amount of
Registrable Securities with respect to each subsequent 90-day period until all
Registration Defaults have been cured, up to a maximum amount of Liquidated
Damages for all Registration Defaults of $.50 per week per $1,000 principal
amount of Registrable Securities. Upon the cure of all Registration Defaults
then continuing, the accrual of Liquidated Damages will automatically cease.

(b) Notwithstanding the foregoing, Liquidated Damages shall not accrue under
clause (a)(iii) above after expiration of the Effectiveness Period or with
respect to any Holder that (i) does not submit a properly completed
Questionnaire and (ii) is not named as a selling securityholder in the Shelf
Registration Statement. Liquidated Damages shall be computed based on the actual
number of days elapsed in each 90-day period in which the Shelf Registration
Statement is not effective or is unusable.

(c) Any amounts to be paid as Liquidated Damages pursuant to paragraphs (a) or
(b) of this Section 7 shall be paid in cash semi-annually in arrears, with the
first semi-annual payment due on the first Interest Payment Date (as defined in
the Indenture), as applicable, following the date of such Registration Default.
For the avoidance of doubt, in no event will Liquidated Damages accrue on any
common stock issued upon conversion of the Securities.

(d) Except as provided in Section 8(b) hereof, the Liquidated Damages as set
forth in this Section 7 shall be the exclusive monetary remedy available to the
Holders of Registrable Securities for such Registration Default. In no event
shall the Company be required to pay Liquidated Damages in excess of the
applicable maximum amount of $.50 per week per $1,000 principal amount of
Registrable Securities set forth above, regardless of whether one or multiple
Registration Defaults exist.

8. Miscellaneous.

(a) Other Registration Rights. The Company may grant registration rights that
would permit any person that is a third party the right to piggy-back on any
Shelf Registration Statement, provided that if the Managing Underwriter of any
underwritten offering conducted pursuant to Section 6 hereof notifies the
Company and the Electing Holders that the total amount of securities which the
Electing Holders and the holders of such piggy-back rights intend to include in
any Shelf Registration Statement is so large as to materially threaten the
success of such offering (including the price at which such securities can be
sold), then the amount, number or kind of securities to be offered for the
account of holders of such piggy-back rights will be reduced to the extent
necessary to reduce the total amount of securities to be included in such
offering to the amount, number and kind recommended by the Managing Underwriter
prior to any reduction in the amount of Registrable Securities to be included in
such Shelf Registration Statement.

 

15



--------------------------------------------------------------------------------

(b) Specific Performance. The parties hereto acknowledge that there would be no
adequate remedy at law if the Company fails to perform any of its obligations
hereunder and that the Initial Purchasers and the Holders from time to time may
be irreparably harmed by any such failure, and accordingly agree that the
Initial Purchasers and such Holders, in addition to any other remedy to which
they may be entitled at law or in equity and without limiting the remedies
available to the Electing Holders under Section 7 hereof, shall be entitled to
compel specific performance of the obligations of the Company under this
Registration Rights Agreement in accordance with the terms and conditions of
this Registration Rights Agreement, in any court of the United States or any
State thereof having jurisdiction. The parties agree that the sole monetary
damages for a violation of the terms of this Agreement with respect to which
liquidated damages are expressly provided shall be such liquidated damages

(c) Amendments and Waivers. This Agreement, including this Section 8(c), may be
amended, and waivers or consents to departures from the provisions hereof may be
given, only by a written instrument duly executed by the Company and the holders
of a majority in aggregate principal amount of Registrable Securities then
outstanding. Each Holder of Registrable Securities outstanding at the time of
any such amendment, waiver or consent or thereafter shall be bound by any
amendment, waiver or consent effected pursuant to this Section 8(c), whether or
not any notice, writing or marking indicating such amendment, waiver or consent
appears on the Registrable Securities or is delivered to such Holder.

(d) Notices. All notices and other communications provided for or permitted
hereunder shall be given as provided in the Indenture.

(e) Parties in Interest. The parties to this Agreement intend that all Holders
of Registrable Securities shall be entitled to receive the benefits of this
Agreement and that any Electing Holder shall be bound by the terms and
provisions of this Agreement by reason of such election with respect to the
Registrable Securities which are included in a Shelf Registration Statement. All
the terms and provisions of this Agreement shall be binding upon, shall inure to
the benefit of and shall be enforceable by the respective successors and assigns
of the parties hereto and any Holder from time to time of the Registrable
Securities to the aforesaid extent. In the event that any transferee of any
Holder of Registrable Securities shall acquire Registrable Securities, in any
manner, whether by gift, bequest, purchase, operation of law or otherwise, such
transferee shall, without any further writing or action of any kind, be entitled
to receive the benefits of and, if an Electing Holder, be conclusively deemed to
have agreed to be bound by and to perform all of the terms and provisions of
this Agreement to the aforesaid extent.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

16



--------------------------------------------------------------------------------

(i) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
hereto shall be enforceable to the fullest extent permitted by law.

(j) Survival. The respective indemnities, agreements, representations,
warranties and other provisions set forth in this Agreement or made pursuant
hereto shall remain in full force and effect, regardless of any investigation
(or any statement as to the results thereof) made by or on behalf of any
Electing Holder, any director, officer or partner of such Holder, any agent or
underwriter, any director, officer or partner of such agent or underwriter, or
any controlling person of any of the foregoing, and shall survive the transfer
and registration of the Registrable Securities of such Holder.

 

17



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between the
Company and you.

 

Very truly yours,

Broadwing Corporation

By:

 

/s/ Kim D. Larsen

 

Name: Kim D. Larsen

 

Title: SVP, Co-CEO and GC

Dorsal Networks, LLC

United Cable Holdings, LLC

Corvis Operations, Inc.

Corvis Equipment, LLC

Corvis Government Solutions, Inc.

C III Communications, LLC

Broadwing Communications, LLC

Broadwing Communications Real Estate Services, LLC

Broadwing Communications Canada, LLC

Broadwing Communications Holdings, Inc.

Broadwing Communications Corporation

Broadwing Financial Services, Inc.

By:   /s/ Kim D. Larsen   Name: Kim D. Larsen   Title: VP and GC

 

18



--------------------------------------------------------------------------------

Accepted as of the date hereof:

 

Jefferies & Company, Inc.

By:   /s/ Jonathan Cunningham   Name: Jonathan Cunningham   Title: EVP CIBC
World Markets Corp. By:   /s/ Sameer Vasudev   Name: Sameer Vasudev   Title:
Executive Director

 

19



--------------------------------------------------------------------------------

Appendix A

BROADWING CORPORATION

FORM OF SELLING SECURITYHOLDER NOTICE AND QUESTIONNAIRE

3.125% Convertible Senior Debentures due 2026

The undersigned beneficial owner of 3.125% Convertible Senior Debentures due
2026 (the “Debentures”) of Broadwing Corporation (“Broadwing”) or the shares of
common stock, $.01 par value, issued or issuable upon conversion of the
Debentures (the “Common Stock” and, together with the Debentures, the
“Registrable Securities”), of Broadwing understands that Broadwing has filed or
intends to file with the Securities and Exchange Commission (the “Commission”) a
registration statement or registration statements on Form S-3 (collectively, the
“Shelf Registration Statement”) for the registration and resale under Rule 415
of the Securities Act of 1933, as amended (the “Securities Act”), of the
Registrable Securities, in accordance with the terms of the Registration Rights
Agreement, dated as of May 16, 2006 (the “Registration Rights Agreement”),
between Broadwing and the initial purchasers named therein. A copy of the
Registration Rights Agreement is available from Broadwing upon request at the
address set forth below. All capitalized terms not otherwise defined herein
shall have the meaning ascribed thereto in the Registration Rights Agreement.

Each beneficial owner of Registrable Securities is entitled to the benefits of
the Registration Rights Agreement. In order to sell or otherwise dispose of any
Registrable Securities pursuant to the Shelf Registration Statement, a
beneficial owner of Registrable Securities generally will be required to be
named as a selling securityholder in the related prospectus, deliver a
prospectus to purchasers of Registrable Securities and be bound by those
provisions of the Registration Rights Agreement applicable to such beneficial
owner (including certain indemnification provisions described below). Beneficial
owners that do not complete this Notice and Questionnaire and deliver it to
Broadwing as provided below will not be named as selling securityholders in the
prospectus and therefore will not be permitted to sell any Registrable
Securities pursuant to the Shelf Registration Statement. Beneficial owners are
encouraged to complete and deliver this Notice and Questionnaire prior to the
initial effectiveness of the Shelf Registration Statement so that such
beneficial owners may be named as selling securityholders in the related
prospectus at the time of effectiveness. Upon receipt of a completed Notice and
Questionnaire from a beneficial owner following the initial effectiveness of the
Shelf Registration Statement, Broadwing will use its commercially reasonable
efforts to, no later than (i) 20 business days following receipt of such
questionnaire or (ii) the end of any period during which Broadwing has suspended
use of the prospectus, file such amendments to the Shelf Registration Statement
or supplements to the related prospectus as necessary to permit such holder to
deliver such prospectus to purchasers of Registrable Securities; provided that
Broadwing will not be obligated to file more than two such amendments or
supplements during any calendar quarter, and Broadwing will not be obligated to
file more than four such amendments during any calendar year. Broadwing has
agreed to pay liquidated damages pursuant to the Registration Rights Agreement
under certain circumstances set forth therein.

Certain legal consequences arise from being named as a selling securityholder in
a Shelf Registration Statement and the related prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in a Shelf Registration Statement and the
related prospectus.

Notice

The undersigned beneficial owner (the ‘Selling Securityholder”) of Registrable
Securities hereby gives notice to Broadwing of its intention to sell or
otherwise dispose of Registrable Securities beneficially owned by it and listed
below in Item 3 (unless otherwise specified under such Item 3) pursuant to the
Shelf Registration Statement. The undersigned, by signing and returning this
Notice and Questionnaire, understands that it will be bound by the terms and
conditions of this Notice and Questionnaire and the Registration Rights
Agreement.

 

A-20



--------------------------------------------------------------------------------

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless Broadwing’s directors and officers and each person,
if any, who controls Broadwing within the meaning of either Section 15 of the
Securities Act or Section 20 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), from and against certain losses arising in connection
with, among other things, statements concerning the undersigned made in
Broadwing’s Shelf Registration Statement or the related prospectus in reliance
upon the information provided in this Notice and Questionnaire. If the Selling
Securityholder transfers all or any portion of the Registrable Securities listed
in Item 3 below after the date on which such information is provided to
Broadwing, the Selling Securityholder agrees to notify the transferee(s) at the
time of the transfer of its rights and obligations under this Notice and
Questionnaire and the Registration Rights Agreement.

Questionnaire

Please respond to every item, even if your response is “none.” If you need more
space for any response, please attach additional sheets of paper. Please be sure
to write your name and the number of the item being responded to on each such
additional sheet of paper and sign each such additional sheet of paper and
attach it to this Questionnaire. Please debenture that you may be asked to
answer additional questions depending on your responses to the following
questions.

If you have any questions about the contents of this Questionnaire or as to who
should complete this Questionnaire, please contact the Secretary at Broadwing at
(512) 742-3700.

COMPLETED QUESTIONNAIRES SHOULD BE RETURNED TO BROADWING

IN THE FOLLOWING MANNER:

COPY BY FACSIMILE TO:

SECRETARY

FAX: (512) 742-5250

WITH THE ORIGINAL COPY TO FOLLOW BY MAIL TO:

BROADWING CORPORATION

SECRETARY

1122 CAPITAL OF TEXAS HIGHWAY

AUSTIN, TEXAS 78746

 

A-21



--------------------------------------------------------------------------------

The undersigned hereby provides the following information to Broadwing and
represents and warrants that such information is accurate and complete:

 

1. Your Identity and Background as the Beneficial Owner of the Registrable
Securities.

 

  (a) Your full legal name:

 

  (b) Your business address (including street address) (or residence if no
business address), telephone number and facsimile number:

 

Address:  _________________________________________________________________________________

Telephone No.:  _____________________________________________________________________________

Fax No.:  __________________________________________________________________________________

Email:  ____________________________________________________________________________________

 

  (c) Are you a broker-dealer registered pursuant to Section 15 of the Exchange
Act?

¨ Yes

¨ No

 

  (d) If your response to Item 1(c) above is no, are you an “affiliate” of a
broker-dealer registered pursuant to Section 15 of the Exchange Act?

¨ Yes

¨ No

For the purposes of this Item 1(d), an “affiliate” of a registered broker-dealer
shall include any company that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such broker-dealer, and does not include any individuals employed by such
broker-dealer or its affiliates.

 

  (e) Full legal name of person through which you hold the Registrable
Securities (i.e. name of your broker or the DTC participant, if applicable,
through which your Registered Securities are held):

 

Name of broker: _____________________________________________________________________________

DTC No.: __________________________________________________________________________________

Contact person: _____________________________________________________________________________

Telephone No.: _____________________________________________________________________________

 

A-22



--------------------------------------------------------------------------------

2. Your Relationship with Broadwing.

 

  (a) Have you or any of your affiliates, officers, directors or principal
equity holders (owners of 5% or more of the equity securities of the
undersigned) held any position or office or have you had any other material
relationship with Broadwing (or its predecessors or affiliates) within the past
three years?

¨ Yes

¨ No

 

A-23



--------------------------------------------------------------------------------

  (b) If your response to Item 2(a) above is yes, please state the nature and
duration of your relationship with Broadwing (or its predecessors or
affiliates):

 

 

_________________________________________________________________________________________

    

_________________________________________________________________________________________

 

 

3. Your Interest in the Registrable Securities.

 

  (a) State the type of Registrable Securities (Debentures or Common Stock) and
the principal amount or number of such Registrable Securities beneficially owned
by you. Check any of the following that applies to you.

¨ I own Debentures:

Principal amount and CUSIP No. of the Debentures beneficially owned:

 

 

_________________________________________________________________________________________

  
CUSIP No.(s): _______________________________________________________________________________

 

¨ I own shares of Common Stock that were issued upon conversion of the
Debentures:

 

     Number of shares and CUSIP No. of the Common Stock beneficially owned:

 

_________________________________________________________________________________________

  
CUSIP No.(s): _______________________________________________________________________________

 

  (b) Other than as set forth in your response to Item 3(a) above, do you
beneficially own any other securities of Broadwing?

¨ Yes

¨ No

 

  (c) If your answer to Item 3(b) above is yes, state the type, the aggregate
amount and CUSIP No. of such other securities of Broadwing beneficially owned by
you:

 

Type:  ______________________________________________________________________________

Aggregate Amount: ____________________________________________________________________

Amount:  ____________________________________________________________________________

CUSIP No(s): ________________________________________________________________________

 

A-24



--------------------------------------------------------------------------------

  (d) Did you acquire the securities listed in Item 3(a) above in the ordinary
course of business?

¨ Yes

¨ No

 

A-25



--------------------------------------------------------------------------------

  (e) At the time of your purchase of the securities listed in Item 3(a) above,
did you have any agreements or understandings, directly or indirectly, with any
person to distribute the securities?

¨ Yes

¨ No

 

  (f) If your response to Item 3(e) above is yes, please describe such
agreements or understandings:

 

 

_________________________________________________________________________________________

    

_________________________________________________________________________________________

 

  (g) Unless otherwise indicated in the space provided below, all Registrable
Securities listed in response to Item 3(a) above will be included in the Shelf
Registration Statement. If you do not wish all such Registrable Securities to be
so included, please indicate below the principal amount or the number of
Registrable Securities to be included:

 

 

_________________________________________________________________________________________

    

_________________________________________________________________________________________

 

_________________________________________________________________________________________

 

4. Nature of Your Beneficial Ownership.

 

  (a) If the name of the beneficial owner of the Registrable Securities set
forth in your response to Item 1(a) above is that of a limited partnership,
state the names of the general partners of such limited partnership:

 

 

_________________________________________________________________________________________

 

_________________________________________________________________________________________

 

_________________________________________________________________________________________

 

  (b) With respect to each general partner listed in Item 4(a) above who is not
a natural person, and is not publicly held, name each shareholder (or holder of
partnership interests, if applicable) of such general partner. If any of these
named shareholders are not natural persons or publicly held entities, please
provide the same information. This process should be repeated until you reach
natural persons or a publicly held entity.

 

 

_________________________________________________________________________________________

 

_________________________________________________________________________________________

 

_________________________________________________________________________________________

 

A-26



--------------------------------------------------------------------------------

  (c) Name your controlling shareholder(s) (the “Controlling Entity”). If the
Controlling Entity is not a natural person and is not a publicly held entity,
name each shareholder of such Controlling Entity. If any of these named
shareholders are not natural persons or publicly held entities, please provide
the same information. This process should be repeated until you reach natural
persons or a publicly held entity.

 

_________________________________________________________________________________________

 

_________________________________________________________________________________________

 

_________________________________________________________________________________________

 

A-27



--------------------------------------------------------------------------------

  (A) (i) Full legal name of Controlling Entity(ies) or natural person(s) who
have sole or shared voting or dispositive power over the Registrable Securities:

 

 

_________________________________________________________________________________________

 

  (ii) Business address (including street address) (or residence if no business
address), telephone number and facsimile number of such person(s):

 

Address:  _________________________________________________________________________________

Telephone No.:  _____________________________________________________________________________

Fax No.:  __________________________________________________________________________________

Email:  ____________________________________________________________________________________

 

  (iii) Name of shareholders:

 

_________________________________________________________________________________________

 

  (B) (i) Full legal name of Controlling Entity(ies):

 

 

_________________________________________________________________________________________

 

  (ii) Business address (including street address) (or residence if no business
address), telephone number and facsimile number of such person(s):

 

 

_________________________________________________________________________________________

 

Address:  _________________________________________________________________________________

Telephone No.:  _____________________________________________________________________________

Fax No.:  __________________________________________________________________________________

Email:  ____________________________________________________________________________________

 

  (iii) Name of shareholders:

 

_________________________________________________________________________________________

If you need more space for this response, please attach additional sheets of
paper. Please be sure to indicate your name and the number of the item being
responded to on each such additional sheet of paper, and to sign each such
additional sheet of paper before attaching it to this Questionnaire. Please
debenture that you may be asked to answer additional questions depending on your
responses to the following questions.

 

A-28



--------------------------------------------------------------------------------

5. Plan of Distribution.

Except as set forth below, the undersigned (including its donees or pledgees)
intends to distribute the Registrable Securities listed above in Item 3 pursuant
to the Shelf Registration Statement only as follows (if at all): Such
Registrable Securities may be sold from time to time directly by the undersigned
or, alternatively, through underwriters, broker-dealers or agents. If the
Registrable Securities are sold through underwriters, broker-dealers or agents,
the Selling Securityholder will be responsible for underwriting discounts or
commissions or agents’ commissions. Such Registrable Securities may be sold in
one or more transactions at

 

A-29



--------------------------------------------------------------------------------

fixed prices, at prevailing market prices at the time of sale, at varying prices
determined at the time of sale or at negotiated prices. Such sales may be
effected in transactions (which may involve block transactions) (i) on any
national securities exchange or quotation service on which the Registrable
Securities may be listed or quoted at the time of sale, (ii) in the
over-the-counter market or (iii) in transactions otherwise than on such
exchanges or services or in the over-the-counter market.

State any exceptions here:

 

     

In no event will such method(s) of distribution take the form of an underwritten
offering of the Registrable Securities without the prior agreement of Broadwing.

The undersigned acknowledges its obligation to comply with the provisions of the
Exchange Act and the rules thereunder relating to stock manipulation,
particularly Regulation M thereunder (or any successor rules or regulations), in
connection with any offering of Registrable Securities pursuant to the
Registration Rights Agreement. The undersigned agrees that neither it nor any
person acting on its behalf will engage in any transaction in violation of such
provisions.

The undersigned beneficial owner and selling securityholder hereby acknowledges
its obligations under the Registration Rights Agreement to indemnify and hold
harmless certain persons as set forth therein. Pursuant to the Registration
Rights Agreement, Broadwing has agreed under certain circumstances to indemnify
the undersigned beneficial owner and selling securityholder against certain
liabilities.

In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as may be required by law for inclusion in
the Shelf Registration Statement, the undersigned agrees to promptly notify
Broadwing of any inaccuracies or changes in the information provided herein that
may occur subsequent to the date hereof at any time while a Shelf Registration
Statement remains effective.

All notices to the beneficial owner hereunder and pursuant to the Registration
Rights Agreement shall be made in writing to the undersigned at the address set
forth in Item 1(b) of this Notice and Questionnaire.

By signing below, the undersigned acknowledges that it is the beneficial owner
of the Registrable Securities set forth herein, represents that the information
provided herein is accurate, consents to the disclosure of the information
contained in this Notice and Questionnaire and the inclusion of such information
in the Shelf Registration Statement and the related prospectus. The undersigned
understands that such information will be relied upon by Broadwing in connection
with the preparation or amendment of the Shelf Registration Statement and the
related prospectus and any filing of a new Shelf Registration Statement.

Once this Notice and Questionnaire is executed by the undersigned beneficial
owner and received by Broadwing, the terms of this Notice and Questionnaire, and
the representations and warranties contained herein, shall be binding on, shall
inure to the benefit of and shall be enforceable by the respective successors,
heirs, personal representatives and assigns of Broadwing and the undersigned
beneficial owner. This agreement shall be governed in all respects by the laws
of the State of New York.

 

A-30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

NAME OF BENEFICIAL OWNER:     (please print)

Signature ___________________________________

Date: _______________________________________

 

A-31